DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim 1, 6 are currently amended.
Claims 3, 9, 16 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 6, 11, 13-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al (US Pub 2016/0187692).

With respect to claim 6, Woo discloses a display panel, (see par 0003; discloses invention relates to an in-cell touch liquid crystal display) comprising: a thin film transistor substrate (see fig. 4; par 0059; discloses FIG. 4 illustrates a cross-sectional structure of a pixel disposed on a TFT array substrate and illustrates a structure of the TFT array substrate); a planarization layer disposed on the thin film transistor substrate (see fig. 4; discloses layer 140 disposed on the thin-film transistor substrate); and a through hole defined in the planarization layer, the through hole exposing a source/drain electrode of the thin film transistor substrate (see fig. 4; hole CH1; par 0080; discloses a first contact hole CH1 may be formed by removing a portion of each of the first to fourth passivation layers (PAS0 to PAS3) 140, 145, 155, and 165 overlapping the drain contact part 135); wherein a first intermediate layer (see fig. 4; layer 155), a metal wire layer (see fig. 4; layer 160), a second intermediate layer (see fig. 1; layer 165), a first common electrode layer (see fig. 4; electrode 150), a first passivation layer (see fig. 4; layer 145), and a first pixel electrode layer (see fig. 4; pixel electrode 170) are stacked on each other in sequence and are disposed corresponding to the source/drain electrode at one side of the through hole (see fig. 4; discloses layer 155, layer 160, layer 165, layer 150, layer 145 and pixel electrode 170 are stacked on each other in sequence corresponding to the drain electrode D at one side of the hole CH1); and a second common electrode layer (see fig. 4; electrode 150), a second passivation layer (see fig. 4; layer 145), and a second pixel electrode layer are stacked on each other in sequence at another side of the through hole (see fig. 4; pixel electrode 170, layer 145 and common electrode 150 are stacked on each other in sequence at another side of the hole CH1); wherein the first common electrode layer is electrically connected to the metal wire layer (par 0086; discloses the conductive line 160 may be electrically connected to the common electrode 150), and the first pixel electrode layer is electrically connected to the second pixel electrode layer through and along the through hole (see fig. 4; discloses the pixel electrode 170 extends from one side of the hole CH1 to other side via the hole CH1); wherein when the first pixel electrode layer is connected to the second pixel electrode layer through and along the through hole, a first gap is defined between the first pixel electrode layer and the first common electrode layer, and a second gap is defined between the second pixel electrode layer and the second common electrode layer (see fig. 4; the pixel electrode 170 on both sides of the hole CH1 is connected through and along the hole CH1; see fig. 4; discloses the common electrode 150 on both sides of the hole CH1 are separated from the pixel electrode 170 by layer 155, 165 disposed between the common electrode 150 and pixel electrode 170).


	With respect to claim 11, Woo discloses wherein a perforation hole is defined in the second intermediate layer, and the first common electrode layer is connected to the see fig. 4; discloses the element 160 is connected to the common electrode 150 via holes CH2 and CH3; see par 0084).

With respect to claim 13, Woo disclose wherein the first intermediate layer and the second intermediate layer are made of a same material which is silicon nitride (see par 0079; discloses Each of the third passivation layer (PAS2) 155 and the fourth passivation layer (PAS3) 165 may be formed of SiO.sub.2 or SiNx and may have a thickness of 2,000 .ANG. to 3,000 .ANG.).

With respect to claim 14, Woo discloses a touch display device, comprising the display panel of claim 6 (see par 0021; discloses invention is directed to provide an in-cell touch liquid crystal display (LCD) device).


With respect to claim 18, Woo discloses wherein a perforation hole is defined in the second intermediate layer, and the first common electrode layer is connected to the metal wire layer through the perforation hole (see fig. 4; discloses the element 160 is connected to the common electrode 150 via holes CH2 and CH3; see par 0084).

With respect to claim 20, Woo discloses the touch display device according to claim 14, wherein the touch display device is an in-cell touch display device (see par 0021; discloses the present invention is directed to provide an in-cell touch liquid crystal display (LCD) device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Pub 2016/0187692) in view of Park et al (US Pub 2016/0124280).

With respect to claim 1, Woo discloses a display panel, (see par 0003; discloses invention relates to an in-cell touch liquid crystal display) comprising: a thin film transistor substrate (see fig. 4; par 0059; discloses FIG. 4 illustrates a cross-sectional structure of a pixel disposed on a TFT array substrate and illustrates a structure of the TFT array substrate); a planarization layer disposed on the thin film transistor substrate (see fig. 4; discloses layer 140 disposed on the thin-film transistor substrate); and a through hole defined in the planarization layer, the through hole exposing a source/drain electrode of the thin film transistor substrate (see fig. 4; hole CH1; par 0080; discloses a first contact hole CH1 may be formed by removing a portion of each of the first to fourth passivation layers (PAS0 to PAS3) 140, 145, 155, and 165 overlapping the drain contact part 135); wherein a first intermediate layer (see fig. 4; layer 155), a metal wire layer (see fig. 4; layer 160), a second intermediate layer (see fig. 1; layer 165), a first common electrode layer (see fig. 4; electrode 150), a first passivation layer (see fig. 4; layer 145), and a first pixel electrode layer (see fig. 4; pixel electrode 170) are stacked on each other in sequence and are disposed corresponding to the source/drain electrode at one side of the through hole (see fig. 4; discloses layer 155, layer 160, layer 165, layer 150, layer 145 and pixel electrode 170 are stacked on each other in sequence corresponding to the drain electrode D at one side of the hole CH1); and a second common electrode layer (see fig. 4; electrode 150), a second passivation layer (see fig. 4; layer 145), and a second pixel electrode layer are stacked on each other in sequence at another side of the through hole (see fig. 4; pixel electrode 170, layer 145 and common electrode 150 are stacked on each other at another side of the hole CH1); wherein the first common electrode layer is electrically connected to the metal wire layer (par 0086; discloses the conductive line 160 may be electrically connected to the common electrode 150), and the first pixel electrode layer is electrically connected to the second pixel electrode layer through and along the through hole (see fig. 4; discloses the pixel electrode 170 extends from one side of the hole CH1 to other side via the hole CH1); wherein when the first pixel electrode layer is connected to the second pixel electrode layer through and along the through hole, a first gap is defined between the first pixel electrode layer and the first common electrode layer, and a second gap is defined between the second pixel electrode layer and the second common electrode layer (see fig. 4; the pixel electrode 170 on both sides of the hole CH1 is connected through and along the hole CH1; see fig. 4; discloses the common electrode 150 on both sides of the hole CH1 are separated from the pixel electrode 170 by layer 155, 165 disposed between the common electrode 150 and pixel electrode 170)
Woo doesn’t expressly disclose wherein the first intermediate layer, the metal wire layer, the second intermediate layer, the first common electrode layer, the first passivation layer, and the first pixel electrode layer together define a non-display region; and the second common electrode layer, the second passivation layer, and the second pixel electrode layer together define a display region;
	Park discloses an in-cell touch liquid crystal display apparatus and manufacturing method where Park discloses forming a black matrix over the touch electrode on one side of the hole H1 and light emitting region on another side of the hole H1 (see fig. 5; element 220, 230; par 0085; discloses the light shield layer (the black matrix) 220 may be formed on the second glass substrate 210. The light shield layer (the black matrix) 220 may be included an opaque material to define a plurality of pixel areas. The R, G, and B color filters 230 may be respectively formed in the plurality of pixel areas defined by the light shield layer (the black matrix) 220. The light shield layer (the black matrix) 220 may be disposed to correspond to a light shield area, and the color filter 230 may be disposed to correspond to an opening area);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form black matrix layer over the touch electrode region and disposed color filter over the light emitting region of the pixels as disclosed by Park in order to define 

	With respect to claim 2, Woo discloses wherein a level difference exists between the non-display region and the display region, and the planarization layer in the non-display region is level with the planarization layer in the display region (see fig. 4; discloses the layer 140 is at level in both sides of the hole CH1 where the height of the one side of the hole Ch1 is higher compared to the other side because one side comprises additional layers 160 and 175).



	With respect to claim 5, Woo discloses wherein a perforation hole is defined in the second intermediate layer, and the first common electrode layer is connected to the metal wire layer through the perforation hole (see fig. 4; discloses the element 160 is connected to the common electrode 150 via holes CH2 and CH3; see par 0084).

	With respect to claim 7, Woo doesn’t expressly disclose wherein the first intermediate layer, the metal wire layer, the second intermediate layer, the first common electrode layer, the first passivation layer, and the first pixel electrode layer together define a non-display region; and the second common electrode layer, the second passivation layer, and the second pixel electrode layer together define a display region;
Park discloses an in-cell touch liquid crystal display apparatus and manufacturing method where Park discloses forming a black matrix over the touch electrode on one side of the hole H1 and light emitting region on another side of the hole H1 (see fig. 5; element 220, 230; par 0085; discloses the light shield layer (the black matrix) 220 may be formed on the second glass substrate 210. The light shield layer (the black matrix) 220 may be included an opaque material to define a plurality of pixel areas. The R, G, and B color filters 230 may be respectively formed in the plurality of pixel areas defined by the light shield layer (the black matrix) 220. The light shield layer (the black matrix) 220 may be disposed to correspond to a light shield area, and the color filter 230 may be disposed to correspond to an opening area);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form black matrix layer over the touch electrode region and disposed color filter over the light emitting region of the pixels as disclosed by Park in order to define plurality of pixels in the display panel; further the black matrix acts as a light shielding layer that prevents the leakage of light from adjacent pixels.

	With respect to claim 8, Woo discloses wherein a level difference exists between the two sides of the hole CH1, and the planarization layer is level one side of the hole CH1 with the planarization layer in the other side of the hole CH1 (see fig. 4; discloses the layer 140 is at level in both sides of the hole CH1 where the height of the one side of the hole Ch1 is higher compared to the other side because one side comprises additional layers 160 and 175);
	Woo doesn’t expressly disclose one side of the hole CH1 define non-display region and other side of the hole CH1 define display region;
	Park discloses an in-cell touch liquid crystal display apparatus and manufacturing method where Park discloses forming a black matrix over the touch electrode on one side of the hole H1 and light emitting region on another side of the hole H1 (see fig. 5; element 220, 230; par 0085; discloses the light shield layer (the black matrix) 220 may be formed on the second glass substrate 210. The light shield layer (the black matrix) 220 may be included an opaque material to define a plurality of pixel areas. The R, G, and B color filters 230 may be respectively formed in the plurality of pixel areas defined by the light shield layer (the black matrix) 220. The light shield layer (the black matrix) 220 may be disposed to correspond to a light shield area, and the color filter 230 may be disposed to correspond to an opening area);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form black matrix layer over the touch electrode region and disposed color filter over the light emitting region of the pixels as disclosed by Park in order to define plurality of pixels in the display panel; further the black matrix acts as a light shielding layer that prevents the leakage of light from adjacent pixels.

 Woo discloses wherein a level difference exists between the two sides of the hole CH1, and the planarization layer is level one side of the hole CH1 with the planarization layer in the other side of the hole CH1 (see fig. 4; discloses the layer 140 is at level in both sides of the hole CH1 where the height of the one side of the hole Ch1 is higher compared to the other side because one side comprises additional layers 160 and 175);
Woo doesn’t expressly disclose wherein the first intermediate layer, the metal wire layer, the second intermediate layer, the first common electrode layer, the first passivation layer, and the first pixel electrode layer together define a non-display region; the second common electrode layer, the second passivation layer, and the second pixel electrode layer together define a display region; 
Park discloses an in-cell touch liquid crystal display apparatus and manufacturing method where Park discloses forming a black matrix over the touch electrode on one side of the hole H1 and light emitting region on another side of the hole H1 (see fig. 5; element 220, 230; par 0085; discloses the light shield layer (the black matrix) 220 may be formed on the second glass substrate 210. The light shield layer (the black matrix) 220 may be included an opaque material to define a plurality of pixel areas. The R, G, and B color filters 230 may be respectively formed in the plurality of pixel areas defined by the light shield layer (the black matrix) 220. The light shield layer (the black matrix) 220 may be disposed to correspond to a light shield area, and the color filter 230 may be disposed to correspond to an opening area);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form black matrix layer over the touch electrode region and disposed color filter over the light emitting region of the pixels as disclosed by Park in order to define plurality of pixels in the display panel; further the black matrix acts as a light shielding layer that prevents the leakage of light from adjacent pixels;

Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Pub 2016/0187692) in view of Li et al (US Pub 2017/0255308).
	
With respect to claim 12, Woo discloses wherein the thin film transistor substrate further comprises a substrate (see fig. 4; discloses the thin film transistor substrate comprises a substrate 105), a buffer layer, an active layer, a gate insulating layer, a gate electrode, a third intermediate layer, and the source/drain electrode which are stacked on each other in sequence, and the third intermediate layer is disposed between the planarization layer and the gate insulating layer (see par 0062; discloses the TFT array substrate (the first substrate) may include a glass substrate 105, a light shield layer 110, a buffer layer 115, a gate insulator 120, an interlayer dielectric (ILD) 125, a source contact part 130, a drain contact part 135; the thin film transistor TFT may include a gate electrode G, an active layer ACT, a source electrode S, and a drain electrode D; see fig. 4; discloses the layer 125 is formed between gate insulating layer 120 and layer 140);
Woo doesn’t expressly disclose the thin film transistor substrate further comprises a low temperature polysilicon layer;
Li discloses an in-cell touch display panel comprising a thin-film transistor substrate where the thin film transistor substrate further comprises a low temperature polysilicon layer (see par 0006; discloses Low-temperature poly-silicon (LTPS) techniques are new generation technology for manufacturing TFTs. Compared to the traditional amorphous silicon (a-Si) technology, the LTPS displays have a relatively fast response speed and possess advantages such as high brightness, high definition, and low power consumption; see par 0016);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form the thin-film transistor comprising a poly-silicon layer as disclosed by Li as the LTPS displays have a relatively fast response speed and possess advantages such as high brightness, high definition, and low power consumption.

With respect to claim 19, Woo discloses wherein the thin film transistor substrate further comprises a substrate (see fig. 4; discloses the thin film transistor substrate comprises a substrate 105), a buffer layer, an active layer, a gate insulating layer, a gate electrode, a third intermediate layer, and the source/drain electrode which are stacked on each other in sequence, and the third intermediate layer is disposed between the planarization layer and the gate insulating layer (see par 0062; discloses the TFT array substrate (the first substrate) may include a glass substrate 105, a light shield layer 110, a buffer layer 115, a gate insulator 120, an interlayer dielectric (ILD) 125, a source contact part 130, a drain contact part 135; the thin film transistor TFT may include a gate electrode G, an active layer ACT, a source electrode S, and a drain electrode D; see fig. 4; discloses the layer 125 is formed between gate insulating layer 120 and layer 140);
Woo doesn’t expressly disclose the thin film transistor substrate further comprises a low temperature polysilicon layer;
Li discloses an in-cell touch display panel comprising a thin-film transistor substrate where the thin film transistor substrate further comprises a low temperature polysilicon layer (see par 0006; discloses Low-temperature poly-silicon (LTPS) techniques are new generation technology for manufacturing TFTs. Compared to the traditional amorphous silicon (a-Si) technology, the LTPS displays have a relatively fast response speed and possess advantages such as high brightness, high definition, and low power consumption; see par 0016);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form the thin-film transistor comprising a poly-silicon layer as disclosed by Li as the LTPS displays have a relatively fast response speed and possess advantages such as high brightness, high definition, and low power consumption.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Pub 2016/0187692) in view of Park et al (US Pub 2016/0124280), Woo et al (US Pub 2016/0187693) referred to as Woo 693 and Li et al (US Pub 2017/0255308).

With respect to claim 4, Woo and Park don’t expressly discloses wherein a height of the first pixel electrode layer is greater than a height of the second pixel electrode layer, and a height of the first common electrode layer is greater than a height of the second common electrode layer;
	Woo 693 discloses an in-cell touch display device where the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1 (see fig. 4; discloses the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1); 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo and Park to form the pixel electrode as different height as disclosed by Woo 693 and still achieve the same predictable results of obtaining a display device comprising in-cell touch detection system;
	Woo, Park and Woo 693 don’t expressly disclose a height of the first common electrode layer is greater than a height of the second common electrode layer;
	Li discloses an in-cell touch display device where a height of the first common electrode layer is greater than a height of the second common electrode layer (see fig. 4; discloses the common electrode 19 comprises a portion that connects to element 17 through a hole and is lower in height compared to common electrode corresponding to pixel region);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo, Park and Woo 693 to connect the common electrode to metal layer via hole Li and still achieve the same predictable results of obtaining a display device comprising in-cell touch detection system;

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Pub 2016/0187692) in view of Woo et al (US Pub 2016/0187693) referred to as Woo 693 and Li et al (US Pub 2017/0255308).

With respect to claim 10, Woo doesn’t expressly discloses wherein a height of the first pixel electrode layer is greater than a height of the second pixel electrode layer, and a height of the first common electrode layer is greater than a height of the second common electrode layer;
	Woo 693 discloses an in-cell touch display device where the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1 (see fig. 4; discloses the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1); 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form the pixel electrode as different height as disclosed by Woo 693 and still achieve the same predictable results of obtaining a display device comprising in-cell touch detection system;
	Woo and Woo 693 don’t expressly disclose a height of the first common electrode layer is greater than a height of the second common electrode layer;
Li discloses an in-cell touch display device where a height of the first common electrode layer is greater than a height of the second common electrode layer (see fig. 4; discloses the common electrode 19 comprises a portion that connects to element 17 through a hole and is lower in height compared to common electrode corresponding to pixel region);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo and Woo 693 to connect the common electrode to metal layer via hole and extending the portion of the common electrode towards the metal layer through the hole as disclosed by Li and still achieve the same predictable results of obtaining a display device comprising in-cell touch detection system;

With respect to claim 17, Woo doesn’t expressly discloses wherein a height of the first pixel electrode layer is greater than a height of the second pixel electrode layer, and a height of the first common electrode layer is greater than a height of the second common electrode layer;
	Woo 693 discloses an in-cell touch display device where the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1 (see fig. 4; discloses the height of the pixel electrode on side of the hole CH1 is higher than the pixel electrode on other side of the hole CH1); 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo to form the pixel electrode as different height as disclosed by Woo 693 and still 
	Woo and Woo 693 don’t expressly disclose a height of the first common electrode layer is greater than a height of the second common electrode layer;
	Li discloses an in-cell touch display device where a height of the first common electrode layer is greater than a height of the second common electrode layer (see fig. 4; discloses the common electrode 19 comprises a portion that connects to element 17 through a hole and is lower in height compared to common electrode corresponding to pixel region);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Woo and Woo 693 to connect the common electrode to metal layer via hole and extending the portion of the common electrode towards the metal layer through the hole as disclosed by Li and still achieve the same predictable results of obtaining a display device comprising in-cell touch detection system;

Response to Arguments
Applicant's arguments filed with respect to claims 1, 6, 14 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 6 and 14 applicant’s representative argued that Woo fails to disclose a first intermediate layer, a metal wire layer, a second intermediate layer, a first common electrode layer, a first passivation layer, and a first pixel electrode layer  
Further applicant’s representative argued that Woo fails to disclose the first common electrode layer is electrically connected to the metal wire layer; wherein when the first pixel electrode layer is connected to the second pixel electrode layer through and along the through hole, a first gap is defined between the first pixel electrode layer and the first common electrode layer, and a second gap is defined between the second pixel electrode layer and the second common electrode layer;
However examiner respectfully disagrees with applicant’s argument. The limitation of claim 1, 6 and 14 are broad and the broad reasonable interpretation of claim limitation still reads on the disclosure of Woo’s invention.
The claim limitation suggests a first intermediate layer, a metal wire layer, a second intermediate layer, a first common electrode layer, a first passivation layer, and a first pixel electrode layer are stacked on each other in sequence and are disposed corresponding to the source/drain electrode at one side of the through hole; however the claim language doesn’t clearly specify the sequence in which the above mentioned layers are disposed with respect to one another; Therefore any stacking order of these layers would read on the board reasonable interpretation of the claim limitation; 
Similarly the claim requires a second common electrode layer, a second passivation layer, and a second pixel electrode layer are stacked on each other in sequence at another side of the through hole; however the claim language doesn’t 
Moreover applicant’s representative argued with Woo fails to disclose he first common electrode layer is electrically connected to the metal wire layer; However examiner respectfully disagrees, Woo discloses common electrode is electrically connected to the metal wire layer (see fig. 4; discloses the common electrode layer 150 formed on side of the hole CH1 is electrically connected to the metal wire 160 via conductive electrode 175; see par 0082-0086; discloses the bridge contact part 175 may be formed through the same process as a process of forming the pixel electrode 170 along with the pixel electrode 170. The common electrode 150 may be electrically connected to the conductive line 160 through the bridge contact part 175).
Further Applicant’s representative argued that Woo fails to disclose wherein when the first pixel electrode layer is connected to the second pixel electrode layer through and along the through hole, a first gap is defined between the first pixel electrode layer and the first common electrode layer, and a second gap is defined between the second pixel electrode layer and the second common electrode layer; Examiner respectfully disagrees because the claim limitation is broad and the board reasonable interpretation of claim limitation reads on the disclosure of Woo’s invention; The claim limitation requires a gap is defined between the pixel electrode and the common electrode on both sides of the through hole. A gap in interpreted to be a separation between common electrode and pixel electrode which could be formed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




                                                                                                                                                                                                                                                                                                                                                                                       
/SUJIT SHAH/Examiner, Art Unit 2624                                                            

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624